Citation Nr: 1447610	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a disability manifested by syncopal episodes, hypoglycemia, and possible complex seizures.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to February 2001. 
This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded the Veteran's claim for additional development in December 2013.  The AOJ complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268.  Unfortunately, the Board finds that the Veteran's claim requires further development prior to adjudication by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has applied for service connection for a disability that she contends is manifested by syncopal episodes, hypoglycemia, and possibly complex seizures.  The Veteran asserts that this disability is the result of receiving DEPO-PROVERA contraceptive injections during her military service, and that these injections either caused (or aggravated) a long-standing hormonal condition or some other type of disability.  

The Veteran was sent for a VA examination in March 2014 in compliance with the Board's previous remand.  The examiner reported that the Veteran's symptoms "can be explained by this being a migraine equivalent or syncope of unclear etiology," but the examiner did not specifically diagnose the Veteran with a disability.  

In May 2014, the Veteran reported that she had been referred by her primary care physician (PCP) at the Tomball VA clinic for further neurological studies at the Houston VA Medical Center (VAMC).  The Veteran reports that the neurology department of the Houston VAMC has indicated that her symptoms may be related to complex seizures of some kind.  

The Board notes that the Veteran's records from her treatment at the Houston VA, particularly the neurology clinic, and her PCP at the Tomball VA clinic have not been associated with her claims file.  Therefore, the AOJ should assist the Veteran in obtaining any outstanding private and VA medical records.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159  (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and her representative) and ask for information regarding any medical care providers who have provided treatment for her contended disability that is manifested by syncopal episodes, hypoglycemia, and possible complex seizures.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to the Veteran's treatment from the Houston VAMC, the Tomball VA clinic, any other indicated VA Medical Centers and associate these records with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Once the Veteran and her representative have been given a reasonable amount of time to respond to the above-referenced letter and the above-referenced records have been associated with the claims file, the AOJ should schedule the Veteran for a VA examination to determine if she has a current disability, to include: a seizure disorder (or any other type of neurological disorder), a hormonal disorder, or any type of disability that would result in symptoms of syncope or hypoglycemia.

If the examiner determines that the Veteran does have a diagnosed disability (or disabilities), the examiner is asked to provide an opinion as to:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability is causally or etiologically related to any incident of the Veteran's active service, including receiving DEPO-PROVERA injections. 

b. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability was aggravated by any incident of the Veteran's active service, including receiving DEPO-PROVERA injections.  (Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.)  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner must comment on the Veteran's report as to the onset of symptoms.  The examiner should also comment on the FDA drug report concerning DEPO-PROVERA submitted by the Veteran. 

3. Following the above-directed development, and any other development deemed necessary, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



